COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
ROBERT BERNARD GOURLAY,                       )
                                                                              )             
No.  08-03-00029-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )              
366th District Court
JEAN ROBERTSON GOURLAY,                       )
                                                                              )           
of Collin County, Texas
Appellee.                           )
                                                                              )             
(TC# 366-00644-02)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is a joint motion to dismiss this appeal. 
Texas Rule of Appellate Procedure 42.1(a)(1), states: 
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
 




Appellant has complied with the
requirements of Rule 42.1(a)(1).  By
joint motion, the parties represent to this Court that they have settled all
issues raised by the lawsuit and subsequent appeal by agreement and no longer
wish to prosecute the appeal.  We have
considered this cause on this motion and conclude that the motion should be
granted.  We therefore dismiss the
appeal.
 
 
 
January
29, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.